UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Green Ballast, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 39260T109 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule13d-1 (b) oRule13d-1 (c) þRule13d-1 (d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). Page1 of 8 13G CUSIP No. 39260T109 1. Name of Reporting Person: IRC - Interstate Realty Corporation I.R.S. Identification Nos. of above persons (entities only): 62-1379754 2. Check the Appropriate Box if a Member of a Group: (a) o (b) þ 3. SEC Use Only: 4. Citizenship or Place of Organization: Tennessee Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 0 6. Shared Voting Power: 7. Sole Dispositive Power: 0 8. Shared Dispositive Power: 9. Aggregate Amount Beneficially Owned by Each Reporting Person: Check if the Aggregate Amount in Row (9) Excludes Certain Shares: o Percent of Class Represented by Amount in Row (9): 33.7% Type of Reporting Person: CO Page 2 of 8 13G CUSIP No. 39260T109 1. Name of Reporting Person: Green Ballast LLC I.R.S. Identification Nos. of above persons (entities only): 27-4004463 2. Check the Appropriate Box if a Member of a Group: (a) o (b) þ 3. SEC Use Only: 4. Citizenship or Place of Organization: Tennessee Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 0 6. Shared Voting Power: 7. Sole Dispositive Power: 0 8. Shared Dispositive Power: 9. Aggregate Amount Beneficially Owned by Each Reporting Person: Check if the Aggregate Amount in Row (9) Excludes Certain Shares: o Percent of Class Represented by Amount in Row (9): 33.7% Type of Reporting Person: OO Page 3 of 8 Item1(a) Name of Issuer: Green Ballast, Inc. Item1(b) Address of Issuer’s Principal Executive Offices: 2620 Thousand Oaks Blvd, Suite 4000 Memphis, Tennessee 38118 Item2 (a) Name of Person Filing: This Schedule13G is filed on behalf of IRC - Interstate Realty Corporation and Green Ballast LLC (the “Reporting Persons”). Item2(b) Address of Principal Business Offices: The address of the principal business for each of the Reporting Persons is: 2620 Thousand Oaks Blvd, Suite 4000 Memphis, Tennessee 38118 Item2(c) Citizenship: The place of organization for IRC - Interstate Realty Corporation and Green Ballast LLC is Tennessee. Item2(d) Title of Class of Securities: Common Stock Item2(e) CUSIP Number: 39260T109 Item3 If this statement is filed pursuant to Rule13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) oBroker or dealer registered under Section15 of the Exchange Act (b) oBank as defined in Section3(a)(6) of the Exchange Act (c) o Insurance company as defined in Section3(a)(19) of the Exchange Act (d) o Investment company registered under Section8 of the Investment Company Act Page 4 of 8 (e) o An investment adviser in accordance with Rule13d-1(b)(1)(ii)(E) (f)o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F) (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G) (h) o A savings associations as defined in Section3(b) of the Federal Deposit Insurance Act (i)o A church plan that is excluded from the definition of an investment company under Section3(c)(14) of the Investment Company Act (j) o A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(K) (k) o Group, in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4 Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item1. (a) Amount beneficially owned: Green Ballast LLC is the direct beneficial owner of 32,500,000 shares of Common Stock of the Issuer. IRC - Interstate Realty Corporation is the managing member of Green Ballast LLC and may be deemed to be the beneficial owner of the 32,500,000 shares held by Green Ballast LLC. (b) Percent of class: See the Cover Pages for each of the Reporting Persons. The percentages were calculated based on96,450, 400 shares of Common Stock of the Issuer outstanding as of December 5, 2011. (c) Number of shares as to which the person has:* (i) Sole power to vote or to direct the vote:* (ii) Shared power to vote or to direct the vote:* (iii) Sole power to dispose or to direct the disposition of:* (iv) Shared power to dispose or to direct the disposition of:* * See the Cover Pages for each of the Reporting Persons. Item5 Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingo Page 5 of 8 Item6 Ownership of More than Five Percent on Behalf of Another Person. Not applicable Item7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable Item8 Identification and Classification of Members of the Group. Not applicable Item9 Notice of Dissolution of Group. Not applicable Item10 Certifications. Not applicable Page 6 of 8 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 13, 2012 IRC - INTERSTATE REALTY CORPORATION By: /s/ Mary F. Sharp Name: Mary F. Sharp Title: President GREEN BALLAST LLC By: IRC - Interstate Realty Corporation, its managing member By: /s/ Mary F. Sharp Name: Mary F. Sharp Title: President Page7 of 8 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule 13G need be filed with respect to the beneficial ownership by each of the undersigned of shares of common stock of Green Ballast, Inc. Date: February 13, 2012 IRC - INTERSTATE REALTY CORPORATION By: /s/ Mary F. Sharp Name: Mary F. Sharp Title: President GREEN BALLAST LLC By: IRC - Interstate Realty Corporation, its managing member By: /s/ Mary F. Sharp Name: Mary F. Sharp Title: President Page 8 of 8
